DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Response to Arguments
Rejection Under 112
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant’s amendments overcome the prior 112 rejections, therefore, the 112 rejections are withdrawn. 
Rejection Under 101
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant argues that:
The claims do not fall with certain methods of organizing human activity because it does not  recite a fundamental economic practice, commercial interaction, or managing personal behavior or interaction. 
The amended claims present a practical application since they recite a specific manner in which the medical information summarization engine generates the summary using templates and a knowledge base rather than just including generic computer components. 
The combination of elements when considered as a whole are significantly more than the abstract idea
Regarding A, Applicant’s arguments are moot in light of the amendments. The amended claims fall under organizing human activity since the claim recite limitations directed at following rules or instructions for summarizing important information from a patient’s record. See the updated rejection for clarification. 
Regarding B, as discussed in the rejection the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the additional elements are recited at a high-level of generality (i.e., processing system, summarization engine {construed as software}, EMR data source, computing device, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Regarding C, the additional elements as discussed in the practical application analysis, amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea. When looking at those limitations, they amount to elements that have been recognized as well-understood, routine, and conventional activity as discussed in the analysis of the updated rejection. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. See the updated rejection for further clarification. 
Rejection Under 103
Applicant's arguments filed 04/08/2022 have been fully considered. Applicant argues that:
Reicher does not teach a summarization template.
The combination of references does not teach medical concepts in a medical knowledge base since Chung uses an ontology. 
It is unclear how the search or query techniques of Chung would benefit the data entry templates of Reicher. 
Chung does not perform queries with respect to the medical concepts identified from mapping the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base in a medical corpus data source.  
Boloor does not provide any suggestion or motivation to map terms of interest in the summarization template to concepts in the medical knowledge base. 
The prior art, namely Boloor, does not map terms or concepts of interest specified in the summarization template. 
The claims do not rank the matched information based on the order in which the terms or concepts were presented as specified in the summarization template.
Reiner teaches highlighting priority data using color, sound, and alternative font, but does not teach an input request specifying a summarization template. 
Boloor teaches simple keyword searching from a problem list which is not equivalent to mapping free text entries in the EMRs. 
The combination of references could only be reached through impermissible hindsight absent some teaching, suggestion, or motivation in the prior art. 
The dependent claims are also allowable due to their dependency from the deficient independent claims. 
Regarding A, Reicher at [0037]-[0038] teaches using EMR data from various sources to populate the form, which is construed as a summarization of patient information coming from EMRs. Thus, Reicher is construed to teach a summarization template. 
Regarding B, due to the amendments, Applicant’s argument is moot. See the updated rejection for further clarification. However, the Chung reference is used to teach searching for matches. The Boloor reference then modifies the Chung reference to add the knowledge base.  
Regarding C, Applicant’s arguments are moot in light of the amendments. Due to the amendments the rejection has been updated and Reicher now modifies Chung with motivation for the combination provided on page 15 of the rejection. See the updated rejection below. 
Regarding D, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of references that teaches Applicant’s amended claims. See the updated claims for further clarification. 
Regarding E, the suggestion or motivation to combine Boloor with the other recited references is provided on page 17-18 of the rejection. See the updated rejection for further clarification. 
Regarding F, Applicant’s arguments that Boloor does not teach mapping the terms or concepts of interest specified in the summarization template to the concepts in the knowledge base. However, it is the combination of references that teaches this limitation, with Chung teaching the mapping limitations and Boloor teaching the use of a knowledge base the combination of reference teaches Applicant’s claim. 
Regarding G, Applicant’s arguments have been considered but are moot due to the new ground of rejection. Chung in view of Reicher in view of Boloor in view of Reiner is presented to teach Applicant’s invention. Reiner is used to teach the ranking based on an order for presentation limitation. See the updated rejection for further clarification. 
Regarding H, Reiner teaches presenting higher priority data that the provider wishes to see, where the priority is determined by defined rules set by the user (Reiner [0103], [0214]). Reiner is combined with the prior teachings of Chung in view of Reicher in view of Boloor, where Reicher teaches the input request specifying the summarization template. The combination of references reads on the amended claims. 
Regarding I, Boloor at [0056] and [0059] discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include and map medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related medical terms, are then used to determine answers extracted from patient data which can be unstructured free text entries. This is construed to read on Applicant’s amended claims. 
Regarding J, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As shown in the rejection below motivation from the references is cited as to the combination of the references. See the rejection below for further clarification. 
Regarding K, due to their dependency and in light of the updated rejection, the dependent claims are maintained. See the updated rejection for further clarification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-2, 4-7 are drawn to a method for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. process). Claims 8-9, 11-14 are drawn to a computer program product comprising a computer readable storage medium for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. manufacture – see specification at [0090] for further clarification that the computer readable medium is non-transitory).  Claims 15-16, 18-21 are drawn to a system for processing medical record data for making medical decision regarding the patient, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medically relevant summarization templates, the method comprising: 
configuring the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to:
receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional and an order in which the terms or concepts are to be presented when making a medical decision regarding the patient; 
map the terms or concepts of interest specified in the summarization template to unique identifiers of medical concepts in a medical knowledge base in a medical corpus data source; 
map free text entries in the EMRs of a patient to the unique identifiers of medical concepts in the medical knowledge base; 
extract patient information from the EMRs of the patient in the EMR data source that matches at least one of the medical concepts identified from mapping the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; 
match the patient information extracted from the EMRs of the patient to the terms or concepts of interest in the summarization template based on the mapping of the terms or concepts of interest specified in the Page 2 of 26 Baldwin et al. - 15/854,136summarization template to the medical concepts in the medical knowledge base according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base;
rank the matched patient information based on how closely the patient information matches the terms or concepts of interest specified in the summarization template to form ranked patient information;
generate a holistic summary of the EMRs of the patient that summarizes the ranked patient information;
present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interaction (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the recitation of the processor with memory with instructions, electronic medical records, healthcare cognitive system, summarization engine, medical knowledge base in a medical corpus data source, client computing device, the limitations in the context of this claim encompasses following the steps (or instructions) of evaluating the most important and relevant portions of medical data for use in medical decision making regarding patients. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interaction, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a). 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4-7, 9, 11-14, and 16, 18-21 reciting particular aspects of summarizing the medical information to be used for medical decisions, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 8 and 15) recites: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medically relevant summarization templates, the method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
configuring the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive, from a medical professional client computing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional and an order in which the terms or concepts are to be presented when making a medical decision regarding the patient; 
map the terms or concepts of interest specified in the summarization template to unique identifiers of medical concepts in a medical knowledge base in a medical corpus data source; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
map free text entries in the EMRs of a patient to the unique identifiers of medical concepts in the medical knowledge base; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
extract patient information from the EMRs of the patient in the EMR data source (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) that matches at least one of the medical concepts identified from mapping the terms or concepts of interest specified in the summarization template to the medical concepts in the medical knowledge base according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base;  (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
match the patient information extracted from the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to the terms or concepts of interest in the summarization template based on the mapping of the terms or concepts of interest specified in the Page 2 of 26 Baldwin et al. - 15/854,136summarization template to the medical concepts in the medical knowledge base according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
rank the matched patient information based on how closely the patient information matches the terms or concepts of interest specified in the summarization template to form ranked patient information;
generate a holistic summary of the EMRs of the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  that summarizes the ranked patient information;
present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)), wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with memory with instructions, electronic medical records, healthcare cognitive system, summarization engine, medical knowledge base in a medical corpus data source, client computing device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], [0022], [0031], [0050]-[0053], [0089], [0090], [0094], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of generating and outputting the holistic summary of the matched information amounts to adding insignificant extrasolution activity, see MPEP 2106.05(g)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-7, 9, 11-14, and 16, 18-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2, 4-7, 9, 11-14, and 16, 18-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extrasolution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor with memory with instructions, electronic medical records, healthcare cognitive system, summarization engine, medical knowledge base in a medical corpus data source, client computing device, e.g., Applicant’s spec describes the computer system  consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0020], [0022], [0031], [0050]-[0053], [0089], [0090], [0094]; see also Chung et al. (US 2011/0078145) in view of Reicher et al. (US 2017/0039350) in view of Boloor et al. (US 2015/0370979) in view of Reiner (US 2014/0324469)); outputting the holistic summary, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)); storing a computer program with instructions e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting information from patient records, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2011/0078145) in view of Reicher et al. (US 2017/0039350) in view of Boloor et al. (US 2015/0370979) in view of Reiner (US 2014/0324469).
Regarding claim 1, Chung discloses a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source (Chung [0005], [0010]; Figs. 2 and 4 and their corresponding text) the method comprising:
map the terms or concepts of interest specified to medical concepts (Chung [0040] For example, for the medical concept "Does the patient exercise regularly?", the data pattern may be the following three keywords: "exercise, sport, activity," entered by the user. In a system implementing an exemplary embodiment of the present invention, additional keywords or phrases for this example can be suggested such as "aerobic exercise, running, jogging, walking, physical activity, daily activity." [0041] An external application could also be preconfigured to select its own keywords. For example, a software application could employ an algorithm that generates its own keywords based on data currently being processed or displayed by the application. In other words, if the software application is processing customer data and sees repeated occurrences of the words "smoke" and "history," the application could make its own query that is a combination of these two words)
extract patient information from the EMRs of the patient in the EMR data source that matches at least one of the medical concepts identified from mapping the terms or concepts of interest to the medical concepts (Chung [0043] The system may then query the available data to identify passages, documents, or patients that match the search criteria (230). In other words, the medical data storage source is queried to find information that matches the data pattern; [0044] A data pattern may be matched exactly or approximately. By approximately, it is meant that the data pattern matches the found information to a given extent (e.g., above a certain threshold, percentage/probability, or filter response value). Approximate matching can also be based on automatically expanding the search criteria to provide results that are deemed relevant based on the data and past experience, but do not exactly match the keywords provided by the user. This can be done to account for variations in the way the same concept can be represented or stated, e.g., one doctor may refer to a patient as a "smoker," whereas another doctor may refer to a patient as a "tobacco user." The automatic expansion of the search criteria can be achieved by training statistical models and natural language processing systems.) 
match the patient information extracted from the EMRs of the patient to the terms or concepts of interest based on the mapping of the terms or concepts of interest to the medical concepts (Chung [0045] The system may then produce a result (e.g., organized data) that indicates which patient, documents, or passages matched the search criteria positively or negatively or some other matching level (240). In other words, the system generates an output that classifies individual parts of the information based on the part's relationship to the data pattern)
rank the matched patient information based on how closely the patient information matches the terms or concepts of interest to form ranked patient information (Chung Fig. 3 and corresponding text; [0045] the system has matching levels that it will label each of the matches retrieved based on the queries)
Chung does not appear to disclose using medically relevant summarization templates; summarization template; configure the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; use a medical knowledge base in a medical corpus data source; unique identifiers of medical concepts; map free text entries in the EMRs of a patient to unique identifiers of the medical concepts in the medical knowledge base; extract patient information according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; matching terms of interest according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; generate a holistic summary of the EMRs of the patient that summarizes the ranked patient information; present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient; receiving an order in which the terms or concepts are to be presented.  However, Reicher teaches it is old and well-known in the art of healthcare data summarization and processing to:
using medically relevant summarization templates; summarization template (Reicher Fig. 1 and corresponding text, [0052] teaches using the dynamic examination form computing device to input the template to be used [0047] teaches using a template based on criteria of interest to the user [0037]-[0038] teaches automatically pulling information from the EMR to populate the form {construed as a summarization template})
configure the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: (Reicher Fig. 1 and corresponding text; [0047] teaches using a template based on criteria of interest to the user [0048] teaches the examination form is used to capture data relating to a specific medical examination of a patient [0037]-[0038] teaches automatically pulling information from the EMR to populate the form [0008] teaches producing a medical report using a medical form and where the data is indicative of the selection criteria [0027]-[0028] teaches the system running on software modules to carried out by the processors to performed the operations specified {construed as the summarization engine})
receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient; (Reicher Fig. 1 and corresponding text, [0052] teaches using the dynamic examination form computing device to input the template to be used [0047] teaches using a template based on criteria of interest to the user [0037]-[0038] teaches automatically pulling information from the EMR to populate the form [0027] teaches that the system as shown in Fig. 1 can be operated with a computing device such as a desktop computer or workstation, a laptop computer, a tablet computer, a notebook computer, a netbook computer, a handheld computing device, or some other type of computing device)  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data summarization and processing, before the effective filing date of the claimed invention, to modify Chung to incorporate disclose using medically relevant summarization templates; summarization template; configure the healthcare cognitive system to implement a medical information summarization engine such that the medical information summarization engine operates to: receive, from a medical professional client computing device, an input request specifying a summarization template that specifies terms or concepts of interest to the medical professional when making a medical decision regarding the patient as taught by Reicher in order to improve consistency and completeness with data review and reduce operation demands on the end-user. See Reicher [0098].
Chung-Reicher does not appear to explicitly teach use a medical knowledge base in a medical corpus data source; unique identifiers of medical concepts; map free text entries in the EMRs of a patient to unique identifiers of the medical concepts in the medical knowledge base; extract patient information according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; matching terms of interest according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; generate a holistic summary of the EMRs of the patient that summarizes the ranked patient information; present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient; receiving an order in which the terms or concepts are to be presented. However, Boloor teaches that it is old and well known in the art of summarizing patient data to: 
use a medical knowledge base in a medical corpus data source (Boloor [0025] teaches using an ontology such as the Unified Medical Language System (UMLS) to help in concept identification)
unique identifiers of medical concepts (Boloor [0025], [0026] discusses using the identifiers of UMLS in the mapping of terms to medical concepts).
map free text entries in the EMRs of a patient to unique identifiers of the medical concepts in the medical knowledge base; (Boloor Figs. 1 and 9 and corresponding texts, [0023]-[0026], [0038], [0056], [0059] discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include and map medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related medical terms, are then used to determine answers extracted from patient data which can be unstructured free text entries. [0025]-[0026] discuses using identifiers of UMLS in the mapping of terms to medical concepts)
extract patient information according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; (Boloor Figs. 1 and 9 and corresponding texts, [0023]-[0026], [0038], [0056], [0059] discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include and map medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related medical terms, are then used to determine answers extracted from patient data which can be unstructured free text entries)
matching terms of interest according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; (Boloor [0035]-[0038] teaches using medical knowledge from medical corpora in the semantic matching of terms and the degree of matching can be based on the strength of the match and the relationship to clinical data passages)
generate a holistic summary of the EMRs of the patient that summarizes the ranked patient information (Boloor Figs. 6, 9 and corresponding text; [0043]-[0044], discusses generating a summary of the QA template which comprises the problem list and the related medical data. The data is arranged to show the most important information most relevant to patient care decisions, for example, the extracted data to be used in the template can be related to the disease of interest and the patient’s disease trajectory or any other information of interest such as medical history, medication, procedures, etc. The template can be customized “by specifying the kinds of information to show” and can be organized into discrete sections that show the medical problems of interest to the user {construed to be analogous to summarizing extracted information matching terms of interest based on mapped concepts from the knowledge base and ranked based on relevance}; [0058] teaches the summary displaying the most relevant information {construed as a ranking the summary})
present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient. (Boloor Figs. 6, 9 and corresponding text; [0054]-[0055] and [0059] discusses outputting the summary on the user’s screen and arranged to enable the doctor to quickly understand the most relevant information when diagnosing the patient)
Therefore, it would have been obvious to one of ordinary skill in the art of summarizing patient data, before the effective filing date of the claimed invention, to modify the cognitive summarization system of Chung-Reicher, as modified above, to incorporate using use a medical knowledge base in a medical corpus data source; unique identifiers of medical concepts; map free text entries in the EMRs of a patient to unique identifiers of the medical concepts in the medical knowledge base; extract patient information according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; matching terms of interest according to the mapping of the free text entries in the EMRs of the patient to the medical concepts in the medical knowledge base; generate a holistic summary of the EMRs of the patient that summarizes the ranked patient information; present the holistic summary of the EMRs of the patient to the medical professional at the medical professional client computing device, wherein the holistic summary is used by the medical professional in making the medical decision regarding the patient as taught in Boloor in order to determine the most pertinent patient information of the EMR that is being mapped to medical terms to provide succinct and accurate care for the patient. See Boloor [0022].  
Chung-Reicher-Boloor does not appear to explicitly teach receiving an order in which the terms or concepts are to be presented. However, Reiner teaches it is old and well-known in the art of healthcare data processing to:
receive an order in which the terms or concepts are to be presented; (Reiner [0090] teaches receiving concepts of interest that the cardiologist is interested in such as the EKG data and being able to select it as first and only data of interest [0091] teaches the cardiologist has a list of search protocols that can be modified by the cardiologist [0097] teaches modifying a search query to change the search [0103] teaches the user authorizing the classification of the significance of the data [0214] teaches user specified rules and feedback for determining the higher priority data that they wish to view [0222] teaches requesting the program to perform the function of identifying the specific data elements that have the highest degree of predictive value (i.e., rank order of data significance)) 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chung-Reicher-Boloor, as modified above, to incorporate receiving an order in which the terms or concepts are to be presented as taught by Reiner in order to allow for the modification of the queries to include an order of the information to organize the information in an efficient manner for the provider. See Reiner [0214].
Regarding claim 2, Chung-Reicher-Boloor-Reiner teaches the method of claim 1 and the medical information summarization engine operating, and Boloor further teaches:
prior to generating and outputting the holistic summary of the patient's EMRs, rank the patient information based on a correspondence of the patient information with the terms or concepts of interest. (Boloor [0035], [0038]-[0040] discusses giving a relationship confidence score to the extracted information and the terms or concepts of interest.) 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Chung-Reicher-Boloor-Reiner teaches the method of claim 1, and Boloor further teaches wherein the mapping of the terms or concepts of interest to the medical concepts in the medical knowledge base utilizes unique identifiers identified in a Unified Medical Language System (UMLS). (Boloor [0025], [0026] discusses using the identifiers of UMLS in the mapping of terms to medical concepts). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Chung-Reicher-Boloor-Reiner teaches the method of claim 1, and Boloor further teaches wherein the holistic summary further includes other extracted patient information that is determined based on the medical knowledge base to be related, but that is not a direct match to the terms or concepts of interest specified in the summarization template (Boloor Figs. 1 and 9 and corresponding texts, [0023], [0024], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantic terms, or variants, of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources and ontological process to recognize all of the related concepts. The questions in the template, which are generated based on the problem list including all of the related terms, are then used to determine answers found within patient data which is used to generate a summary of the data that will include other data that was not originally specified in the template). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Chung-Reicher-Boloor-Reiner teaches the method of claim 5, and the medical information summarization engine operating, and Boloor further teaches:
update the summarization template to include the other extracted patient information in response to the other extracted patient information being ranked above a threshold during a ranking process. (Boloor [0035], [0038]-[0040] discusses giving a score to the extracted information and including that information if it meets the threshold). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Chung-Reicher-Boloor-Reiner teaches the method of claim 1, and Boloor further teaches wherein additional terms and concepts extracted from the EMRs of the patient are added to the summarization template upon approval by the medical professional thereby tailoring the summarization template to the medical professional. (Boloor Figs. 1 and 9 and corresponding texts, [0023], [0024], [0028], [0038], discusses creating a questions template based on the medical problems of interest, the queries on the template are expanded to include medical semantics of the original list of problems. The medical semantic terms are determined to be related based on medical knowledge from a plurality of sources. The questions in the template, which are generated based on the problem list including the related terms, are then used to determine answers found within patient data. Additionally, before the data is extracted the problem list is used to create the expanded template. This list can be manually created by the medical professional in order to create the expanded template, which is analogous to adding to the template based on the professional wanting the change the expanded template by changing the problem list). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such is rejected for similar reasons as given above. Additionally, Reicher teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) in an EMR data source using medical relevant summarization templates and to: (Reicher [0044] The software code may be embodied in a computer readable medium configured for reading by a computing device in order to store the software code in one or more memories of the computing device for execution). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such is rejected for similar reasons as given above. Additionally, Reicher teaches an apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a healthcare cognitive system for automatically summarizing patient data from electronic medical records (EMRs) of the patient using medical relevant summarization templates and to: (Reicher Fig. 1 and corresponding text, [0044] The software code may be embodied in a computer readable medium configured for reading by a computing device in order to store the software code in one or more memories of the computing device for execution). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such is rejected for similar reasons as given above.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such is rejected for similar reasons as given above.
Regarding claim 21, Chung-Reicher-Boloor-Reiner teaches the apparatus of claim 15, wherein additional terms and concepts extracted from the EMRs of the patient are added to the summarization template upon approval by the medical professional thereby tailoring the summarization template to the medical professional. (Reicher [0026] teaches updates to the examinations forms may include the addition of new fields or new links to external data made relevant by the additional detected anomalies, which is construed as analogous to adding terms to the form). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686